IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: ALEKSANDRA DZIKI                     : No. 60 WM 2016
                                            :
                                            :



                                       ORDER



PER CURIAM

      AND NOW, this 28th day of June, 2016, the Petition for Review is GRANTED,

conditioned upon the certification of Aleksandra Dziki by the Dean of the University of

Pennsylvania School of Law. See Pa.B.A.R. 321(b). Such Rule 321(b) certification

shall be submitted within 30 days.